l)ISMISS;    Opinion   tiled 1)ecdnhl)er 21, 2012




                                                    In The
                                      (!uitrt       f 41pra1!
                          .FiftIi   1i6trirt        nf xw at Jat1a
                                         No. 05-1.2-00510-C V


     VINCE FUI)ZIE, INI)IVI1)UALLY, ANI) TN1V, LLC D/B/A TRIUNE, Appellants

                                                     V.

                                 ANCELIA WILLIAMS, Appellee


                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 10-05215


                               MEMORANDUM OPINION
                 Before CThief Justice Wright and Justices Francis and Lang-Miers
                                 Opinion By Chief Justice Wright

        By letter dated September 27. 2012. the Court questioned its jurisdiction over the appeal.

Specifically, it appears there is no final judgment. We requested appellants to file, within ten days,

a jurisdictional brief explaining how this Court hasjurisdiction over the appeal. As of today’s date,

appellants have not filed a jurisdictional brief.

        Except in circumstances not applicable here, this Court has jurisdiction only over appeals

from final judgments. See Lehrnann v. F/ar-Con Coip,, 39 S.W.3d 191, 195 (Tex. 2001). A final

judgment is one that disposes of all pending parties and claims. Id.

       Appellants are appealing the trial court’s December 20. 201] order granting the motion for

summary judgment filed by Angelia Williams. one of several defendants. Although the trial court’s
order disinsscx the claims ‘dgainst Ms. \Vi II iams. appellmils clmms against the other detndants

remuin pendine. lor this reason. the judgment is not tinal and appealable.   CC   Ie/i,iiciiin, 39 S\V.3d

at 195 Accordingly, we dismiss the appeal Par want of jurisdiction. See TEx. R. A1p. P. 42.3(a).




                                                      C ARC)I ‘N \\ Rl&Ji I
                                                      (11111 JUSII(1

12951 OF,P05
                                  nurt ni Appcahi
                         liftli )itrict nf rxu at Da11ai

                                      JUDGMENT
VINCF F(J[)/IF. INDIVlD\liY. ANt)                  Appeal 1mm the 298th Judicial District Court
I’IVIV. I LC D/13’A TRI (‘NE. Appellants           of Dallas County. Fexas. (Tr.Ct.No. 10—
                                                   05215).
No. 05-12-00510-CV                                 Opinion delivered by Chief Justice Wright,
                                                   Justices Francis and I an g Mi e rs,
                                                                                      -




ANGELIA WILLIAMS, Appellee                         participating.


       Based on the Court’s opinion of this date, the appeal is L)ISMISSED.

       It is ORDERFI) that appellee, Angelia Williams. recover her costs of the appeal from
appellants. Vincc Fudzie. Individually, and TMV. I IC (I/h/a Triune.


Judgment entered December 21 201 2.
                              .




                                                  (.\ROlYN ‘v\ RI(il 11
                                                  (1 llI1 .11 s I I( F’